Exhibit 10.2.  Braintech, Inc. 2009 Bonus Incentive Plan

GRAPHIC [braintech.jpg]

BRAINTECH, INC.

2009 BONUS INCENTIVE PLAN

Objective

The objective of the 2009 Braintech Bonus Incentive Plan (the “Plan”) is to
connect participant’s annual cash bonus compensation to 2009 corporate and
individual performance.

Eligibility

Employee participation in the Plan is limited to full time employees (except
part time employees expressly included in the plan by the CEO) of Braintech,
Inc. and its subsidiaries, as well as certain independent contractors expressly
included in the Plan by the CEO (collectively, “Participants”).  Participants
must be in a bonus eligible position for a minimum on 91 days of the Plan year
to receive payment.  Participants must be actively employed or contracted by
Braintech at the time payment is to be made unless otherwise specified.  (See
“Termination” section.)

Plan Year

The plan year is January 1, 2009 through December 31, 2009.

Payments

Bonus awards will be paid in April 2010 upon completion and Audit Committee
acceptance of the audited 2009 Braintech financial statements.

Plan Components

There are two main components to the Plan, Corporate and Individual Performance,
which operate independently.

I.                 Corporate Performance (60%)


a.                      Sales



Braintech, Inc.
Proprietary and Confidential

1

--------------------------------------------------------------------------------



b.                      Net Cash Provided by Operations (OCF or Operating Cash
Flow)


II.                Individual Performance (40%)

How the Plan Works

Part I:  Corporate Performance (60%)

Sixty percent (60%) of a Participant’s Bonus is based on Corporate Performance,
which is determined by Sales and Net Cash Provided by Operations (OCF or
Operating Cash Flow).  Both of these measures are used to determine the variable
percentage associated with Corporate Performance, as outlined in the Plan’s
Bonus Matrix (attached).  The maximum Corporate Performance score is 150% of 60%
(i.e., 90%).  If the minimum Corporate Performance threshold score of 50% is not
met, the Corporate Performance Score will be zero percent (0%), but the
Participant may still be eligible for the Individual Performance portion of the
Bonus.

Part II:  Individual Performance (40%)

Forty percent (40%) of a Participant’s Bonus is based on performance and
achievement of goals applicable to the individual’s position.  Each employee may
be provided a list of the agreed upon individual goals either during the annual
performance review process or when an employee is initially hired, transferred
or promoted or demoted into a new position.  

Individual goals are ranked (E) Essential, (I) Important and (R) Routine and
should be consistent with the goals articulated in the Plan Year
Budget.  Although each goal should be measurable, they may also be qualitative
rather than quantitative.  Individual goals will be measured as follows:

Goal Achievement Percentage of Individual Bonus Earned Clearly exceeded 100%
Fully Achieved Objective 80-99% Partially Achieved up to 80% Clearly Failed to
Achieve 0%

Managers and the CEO have discretion within performance zones to account for the
quality of the result, as well as the impact of external circumstances on
performance.  For example, a Participant who made great progress on goal
attainment under difficult circumstances might receive an Individual Performance
score of 75%, even though the goal was not reached, while a Participant who made
great progress under favorable circumstances might only receive a 50%
award.  The maximum Individual Performance score is 100% of 40% (i.e., 40%).  A
Participant who clearly fails to achieve the Individual Performance objective
will receive no credit for Individual Performance.  

Status Changes

New Hires

New employees hired (or contractors contracted) after the beginning of the Plan
Year will be eligible for a prorated Bonus based on their date of hire, as long
as their start date is no later than October 1 of the Plan Year.  In special
circumstances, new hires starting after October 1 may be made eligible with CEO
approval.



Braintech, Inc.
Proprietary and Confidential

2

--------------------------------------------------------------------------------



Promotions, Transfers, Demotions

Participants who are promoted or transferred during the Plan Year will be
eligible for prorated consideration based on a weighted average basis of the
target Bonus percentage rates applicable to the old and new
positions.  Participants who are demoted during the Plan Year may be eligible
for prorated consideration based on a weighted average basis of the target Bonus
percentage rates applicable to the old and new positions, provided that the CEO
rates their performance as satisfactory.  If a Bonus is payable in the case of a
promoted, transferred or demoted Participant, pro-ration is based on:

 *        Length of time in each position
 *        Base salary of each position
 *        Target bonus applicable to each position

Termination

Participants who terminate during the Plan Year due to death, disability or
retirement will be eligible for a prorated Bonus at the normal payment
date.  Participants who terminate voluntarily prior to the payment date will
forfeit all awards for the measurement period.  Management, with the approval of
the Compensation Committee of the Board of Directors, can, at its discretion,
approve payments for Participants who are involuntarily terminated.  

Administration

The Plan will be administered by the Compensation Committee of the Board of
Directors.

Management Rights

Braintech management reserves the right to change, modify eliminate or deviate
from the Plan at any time with or without notice.

Miscellaneous

Each Bonus, if payable, will be payable in the currency in which the Participant
receives Base Salary, notwithstanding the fact that Sales and OCF are calculated
in U.S., Dollars.

Employment at Will

Employment with Braintech is “at will” – that means that either an employee or
Braintech may terminate the employment relationship at any time, for any lawful
reason, with or without notice.  Participation in the Plan should not be
construed as a contract for continued employment nor does it constitute an
implied or express contract, guarantee or assurance of employment (or of
continuation as a contractor, as the case may be) or any right to an
employment-related benefit or procedure.  The Plan is not intended to create a
contract binding any Participant to an agreement of employment for any specific
period of time.  No representative or agent of Braintech – other than the CEO –
can authorize or sign an employment agreement contrary to these terms, or
otherwise make any binding offer of employment for any specific term.



Braintech, Inc.
Proprietary and Confidential

3

--------------------------------------------------------------------------------





2009 BRAINTECH BONUS INCENTIVE PLAN CORPORATE PERFORMANCE CONTRIBUTION MATRIX

  This Matrix is for guideline purposes only. The Compensation Committee of the
Board of Directors reserves the right to make adjustments upwards or downwards
at its discretion.     Sales* [$Millions]   $ 5.00 $ 6.00 $ 7.00 $ 8.00 $ 9.00 $
10.00 $ 11.00                 $ 0.500 50 58 67 75 82 91 100                 $
0.750 58 67 75 83 91 100 108                 $ 1.000 67 75 82 91 100 108 117    
            OCF** [$Millions] $ 1.210 75 82 91 100 108 117 125                 $
1.350 82 91 100 108 117 125 132                 $ 1.500 91 100 108 117 125 132
141                 $ 1.750 100 108 117 125 132 141 150   * Sales means sales
recognized as revenue in the Plan Year under U.S. GAAP as shown in Braintech's
Condensed Consolidated Statements of Operations. Sales will be rounded to the
nearest whole million for purposes of this Matrix.   ** OCF means Operating Cash
Flow, which is referred to as Net Cash Provided By Operations in Braintech's
Condensed Consolidated Statements of Cash Flows.

It does not include such non-cash charges as the fair value of employee stock
and options earned pursuant to the Braintech stock and option plan or the fair
value of warrants and common stock issued. OCF will be rounded to the nearest
benchmark OCF amount shown in the Matrix.

 

  1. If Sales are less than $5 million, or OCF is less than $0.5 million, or the
Corporate Performance Score is less than 50, the Corporate Performance
Contribution to Bonus will be Zero.   2. The maximum Corporate Performance Score
is 150.



Braintech, Inc.
Proprietary and Confidential

4

--------------------------------------------------------------------------------





                              BONUS CALCULATION EXAMPLE #1 BONUS CALCULATION
EXAMPLE #2 BONUS CALCULATION EXAMPLE #3       Base Salary: $ 50,000 Base Salary:
$ 50,000 Base Salary: $ 50,000   Target Bonus: 5% Target Bonus: 15% Target
Bonus: 25%   Corporate Performance: Corporate Performance: Corporate
Performance:   Sales: $ 7,800,000 Sales: $ 7,800,000 Sales: $ 7,800,000   OCF: $
1,350,000 OCF: $ 1,350,000 OCF: $ 1,350,000   Matrix %: 108% Matrix %: 108%
Matrix %: 108%   Corporate Performance Weight: 60% Corporate Performance Weight:
60% Corporate Performance Weight: 60%   Corporate Bonus Contribution: $ 1,620
Corporate Bonus Contribution: $ 4,860 Corporate Bonus Contribution: $ 8,100
($50,000 X 5% X 108% X 60%) ($50,000 X 15% X 108% X 60%) ($50,000 X 25% X 108% X
60%)   Individual Performance: 90% Individual Performance: 90% Individual
Performance: 90%   Individual Performance Weight: 40% Individual Performance
Weight: 40% Individual Performance Weight: 40%   Individual Bonus Contribution:
$ 900 Individual Bonus Contribution: $ 2,700 Individual Bonus Contribution: $
4,500   Corporate Bonus Contribution: $ 1,620 Corporate Bonus Contribution: $
4,860 Corporate Bonus Contribution: $ 8,100   Individual Bonus Contribution: $
900 Individual Bonus Contribution: $ 2,700 Individual Bonus Contribution: $
4,500   TOTAL 2009 BONUS: $ 2,520 TOTAL 2009 BONUS: $ 7,560 TOTAL 2009 BONUS: $
12,600 (in same currency as Participant's Base Salary) (in same currency as
Participant's Base Salary) (in same currency as Participant's Base Salary)  
TOTAL 2009 BONUS PERCENTAGE: 5.0% TOTAL 2009 BONUS PERCENTAGE: 15.1% TOTAL 2009
BONUS PERCENTAGE: 25.2%   TOTAL 2009 SALARY AND BONUS: $ 52,520 TOTAL 2009
SALARY AND BONUS: $ 57,560 TOTAL 2009 SALARY AND BONUS: $ 62,600



Braintech, Inc.
Proprietary and Confidential

5

--------------------------------------------------------------------------------

